Citation Nr: 0639845	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, to 
include glaucoma and uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen the veteran's 
claim for service connection for defective distant vision 
with a history of glaucoma and uveitis on the basis of new 
and material evidence. 

In June 2005, however, the Board remanded the case with 
instructions that the RO adjudicate the claim for service 
connection for an eye disability, to include glaucoma and 
uveitis, on the merits following a de novo review.  The Board 
pointed out that an unappealed August 1976 rating decision 
denied service connection for defective vision, but did not 
address whether service connection was warranted for glaucoma 
or uveitis.  Therefore, a final decision had not been issued 
concerning the claim for service connection for an eye 
disability, to include glaucoma and uveitis.


FINDINGS OF FACT

1.  The veteran was first diagnosed with glaucoma two years 
after service, with no relationship to service.

2.  The veteran does not have an eye disability involving 
uveitis associated with service.


CONCLUSION OF LAW

An eye disability, to include glaucoma and uveitis, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet.App. 
247, 253 (1999).

In this case, the veteran claims that he developed glaucoma 
and uveitis as a result of trauma to his eyes while on active 
duty in Germany.  However, his service medical records make 
no reference to an injury involving either eye or an eye 
disorder involving glaucoma or uveitis.  Indeed, the only 
reference to the veteran's eyes is a January 1971 entrance 
examination report which notes defective distant vision.  
However, a handwritten note underneath that notation states 
"V/A [visual acuity] OK," which is consistent with testing 
showing distant visual acuity of 20/20 in the right eye and 
20/25 in the left eye.  In any event, service connection for 
decreased visual acuity is not an issue before the Board.  
Thus, in the absence of a chronic eye disability involving 
glaucoma or uveitis in service, the Board finds that the 
service medical records provide highly probative evidence 
against the veteran's claim.

The record shows that the veteran was first diagnosed with 
glaucoma in December 1975, two years after his separation 
from active duty.  In a May 1976 letter, a VA ophthalmologist 
indicated that he had treated the veteran in December 1975 
for "a very unusual type of glaucoma in his right eye."  
The ophthalmologist did not relate the veteran's glaucoma to 
service.

VA outpatient treatment records also show treatment for 
glaucoma and uveitis several years after service.  An April 
1976 entry shows treatment for glaucoma of the right eye 
secondary to inflammation.  However, a June 1976 entry notes 
that the veteran's uveitis and glaucoma had resolved, the 
etiology of which was "unknown."  

The veteran was afforded a VA examination in January 2003 to 
determine whether he had either glaucoma or uveitis as a 
result of service.  After reviewing the claims file and 
examining the veteran's eyes, the examiner determined that 
the veteran had only a history of uveitis, with no evidence 
of uveitis at this time.  

Since there is no medical evidence that the veteran currently 
has an eye disability involving uveitis, as this condition 
apparently was resolved many years ago, service connection 
for uveitis must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

With respect to glaucoma, the examiner provided the following 
opinion:

History of glaucoma, diagnosis with constricted 
visual fields both eyes, question of effort as the 
Goldmann visual fields document a more constricted 
field than do confrontational finger counting 
fields with the [veteran] seemingly could see hands 
held at the wider angle.  Furthermore, 
configuration of his optic nerves does not 
clinically account for retinal pathology causing 
such a constriction such as retinitis pigmentosa or 
the night blindness or choroiditis conditions.  One 
has to question secondary gain or effort on the 
[veteran's] part.  Certainly, he has slightly 
elevated intraocular pressures on examination today 
but I would not diagnose him as anything other than 
a glaucoma suspect from merely that evidence.

It appears as though the examiner declined to diagnose the 
veteran with glaucoma, as the phrases "History of glaucoma" 
and "glaucoma suspect" indicate that he does not meet the 
diagnostic criteria for glaucoma.  See Degmetich and Brammer, 
both supra.  The examiner also suggested that secondary gain 
is a factor in the veteran's test results.  

Nevertheless, even assuming for discussion purposes that a 
current diagnosis of glaucoma has been established by this 
report, there is still no medical evidence relating this 
condition that began after service, to service.  In any 
event, this examination report provides probative evidence 
against the veteran's claim, indicating a condition that may 
not even exist. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an eye disability, to include glaucoma and 
uveitis.  Despite the veteran's statements that he currently 
has glaucoma and uveitis as a result of a service-related 
injury, as a layperson without medical expertise or training, 
his statements alone are insufficient to prove his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 197 
(2002).  In particular, letters by the RO dated in November 
2002 and April 2004, as well as by the Appeals Management 
Center dated in July 2005 and September 2005 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).  

The Board also notes that VA has fully complied with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)   

In addition, VA fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board obtained all the 
private and VA treatment records identified by the veteran 
and his representative.  After the Board remanded the case in 
June 2005, the veteran declined to submit additional 
information in support of his claim.  The veteran was also 
afforded a VA examination in January 2003 to determine 
whether he has an eye disability involving glaucoma or 
uveitis as a result of service.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

ORDER

Service connection for an eye disability, to include glaucoma 
and uveitis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


